Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive.
Applicants remarks: The applicant argued on page 10 that:
“The first statement—“such a modification would enhance throughout”—simply begs the question: enhance what What would be enhanced? How would it be enhanced? Why is it dependent upon the application of preamble scrambling? The proffered motivation to combine is a mere conclusory statement, in violation of M.P.E.P. § 2143, example 7 (“Rejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” citing In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006).)
The second statement—“Hsu is introduced to show that a scrambled preamble can also be used in order to synchronize (Column 4 lines 20-21)” is inapposite to any reason to combine the reference with Gayrard. Hsu states:
Generally speaking, however, the receive baseband processor 120 performs symbol correlation and/or demodulation of the preamble, header and pay load portions of each inbound 802 ,11 b PLCP frame or 22 Mbps compatible data packet to recover bitstream data for receiver synchronization (preamble), frame or packet definition (header), or the actual inbound data of interest (payload).
Hsu, 4:16-22. All that is disclosed is that the preamble of a received packet is recovered using symbol correlation and demodulation, and that it contains synchronization bitstream data. This citation to Hsu addresses whether Hsu discloses a scrambled preamble—but discloses no reason why a scrambled preamble (as opposed to an unscrambled preamble as taught in Gayrard) would be used. The issue is whether there is a motivation to combine the references, and specifically, to use the scrambled preamble of Hsu in place of the unscrambled preamble of Gayrard. Simply noting that Flow discloses recovery of a scrambled preamble provides no teaching or suggestion to one of skill in the art of why a scrambled preamble should be used in place of an unscrambled preamble.”
Examiners response: The examiner maintains that the  claimed limitations interpreted within it broadest sense is taught by the cited art. Gayrard teaches scrambling and encoding data for communication. Hsu is introduced to show that the data that is scrambled and encoded, can be include a preamble (See fig 2 and related description). Hsu shows that the preamble is included as part of an MPDU packet which can be transmitted using 802.11 transmission. The 802.11 transmission and the format of the data is formatted to achieve an effective throughput (according to Column 5 lines 15-25). Hsu goes on to show that the preamble is scrambled to optimize it for wireless transmission (Column 5 lines 34-36). Generally, in the art, preambles are used for the purpose of synchronization. Including a preamble in communication as shown by Hsu would yield the predictable results of achieving synchronization and Column 4 lines 20-23 goes on to show that the inclusion of a preamble in communication allows for receiver synchronization.
Applicants remarks: The applicant argued on page 10-11 of the applicants remarks that:
Gayrard and Hsu do not disclose scrambling only a portion of the preamble while leaving a portion of the preamble unscrambled. Kanda is instead cited for this disclosure. The proffered motivation to apply the partial scrambling of Kanda to the scrambled/unscrambled teachings of Hsu/Gayrard is “such a modification would increase the speed of error detection/correction [0008].” Final Office Action, p.4.
However, this portion of Kanda not only is unrelated to scrambling a portion of the preamble—it is not even a description of the embodiments of Kanda generally. It is instead a description of different prior art:
[0008] Japanese Patent Laid-Open No. 2001-186108 can be mentioned as a conventional example of an error detection or error correction method using a CRC code. In Japanese Patent Laid-Open No. 2001-186108, rather than calculating a syndrome directly with respect to a received sequence and applying an error correction based upon this value in the manner described above, maximum-likelihood decoding, in which it is assumed that an error has occurred at each bit position in the receive data sequence, is performed. More specifically, a decoder is equipped with a plurality of bit-inverting circuits, the number of which is the same as that of the code block lengths of the receive data, and with the same number of CRC circuits. Each of the bit inverting circuits forcibly inverts the symbol at the corresponding bit position in the receive data sequence, the outputs of the bit-inverting circuits are subjected to syndrome computations by respective ones of the plurality of CRC circuits, and a path for which the result of computation is “0” is adopted as decoded data, whereby the speed of error-correction/error-detection processing is raised.
Kanda, paragraph 8. This is a description of a different publication, a Japanese publication, rather than any embodiment of Kanda. Moreover, the cited “speed of error detection/correction” arises from bit inverting circuits that perform symbol inversions wherein “the result of computation is ‘O’ [and] is adopted as decoded data.” This has nothing to do with the cited headers of Figure 6 of Kanda, much less scrambling a portion of a preamble.
For at least these reasons, the cited references, alone or in combination, do not render the recited claims obvious. The rejection is respectfully traversed and favorable action is requested.”
Examiners response: The examiner maintains that the claimed limitations interpreted within its broadest sense is taught by the cited art.  The examiner pointed to Kanda [0008] for “speed of error correction/detection”. Para [0008] does rely on Japanese Patent Laid-Open No. 2001-186108, however, improving the speed of error detection/correction is a bi-product of several of the techniques used throughout the disclosure of Kanda. For example, Kanda shows how bit errors are handled in scrambled data [0020]-[0021], using error detection and correction. Kanda also shows that only a portion of the scrambled data is actually scrambled in [0013]. If less data is scrambled, then a fewer number of bit errors are possible. Since less errors are possible by limiting the amount of data that is scrambled, when an error occurs in the scrambled data, error detection and correction would be faster than if all of the preamble was scrambled, since more portions of the preamble that are scrambled means more errors are possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411